Citation Nr: 1442595	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-10 576	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder before October 1, 2013, and an initial disability rating higher than 70 percent after October 1, 2013.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and R.N.

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to April 1969.

The issues, claims, are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2009 and in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before a Decision Review Officer, and in September 2012, the Veteran and R.N. appeared at hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In September 2013, the Board remanded the case for further development, which has been completed.


FINDINGS OF FACT

1.  Through the appeal period, posttraumatic stress disorder has produced occupational and social impairment with deficiencies in most areas under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, but the symptoms do not more nearly approximate or equate to total occupational and social impairment under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV.

2.  The Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for posttraumatic stress disorder before October 1, 2013, have been met; the criteria for an initial rating higher than 70 percent for PTSD from October 1, 2013, have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 .F.R. § 4.16 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim of entitlement to a total disability rating based on individual unemployability, the Board is granting the benefit and VCAA compliance as to the claim need not be further addressed.

On the initial rating for posttraumatic stress disorder, the RO provided pre-adjudication VCAA notice by letters, dated in July 2009 and September 2009, on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating or effective date has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher initial higher rating and for the earlier effective date claim, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim.

The RO has obtained service records, VA records, and records from the Social Security Administration.  Also, the Veteran has been afforded VA examinations. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the VA examinations are adequate to decide the claims because after a review of the record the VA examiners provided opinions as to the severity of PTSD and its related effect on the Veteran's employability that allows the Board to rate the disability under the applicable rating criteria.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence

The Veteran served two tours in the Republic of Vietnam, and he has is in receipt of the Bronze Star Medal with V device.  He has been awarded service connection for posttraumatic stress disorder stemming from his in-service combat experiences.

The Veteran asserts that the severity of his service-connected posttraumatic stress disorder warrants a higher rating and that his posttraumatic stress disorder renders him unemployable.

In June 2009, the Veteran filed the claim for service connection for posttraumatic stress disorder from which the instant initial increased rating claim stems.


VA treatment records from June 2009 to September 2009 reflect an assessment of severe posttraumatic stress disorder, as well as the Veteran's reports of suicidal ideation, but no active intent, and ideation about harming people of Asian descent, whom he intensely disliking.  He described severe sleep impairment and experiencing "illusions" of deceased Marines with whom he served.  In June 2009, the GAF score was 48.

On VA examination in August 2009, the Veteran was appropriately groomed and demonstrated the demeanor of an active duty service member.  On mental status examination, the Veteran was fully oriented and evidenced a depressed and anxious demeanor and an intact memory, but demonstrated no disturbances of thought or obsessive or compulsive behavior.  The VA examiner concluded that the Veteran's was experiencing posttraumatic stress disorder symptoms of a moderate to severe degree, which in turn were causing moderate to mild interference with the Veteran's functioning.  The VA examiner noted that the Veteran had an intact marriage for almost 40 years, that he had two children with whom he had good relationships, and that he engaged in several recreational activities.  It was noted that the Veteran had maintained employment on a full time basis for more than 35 years.  The Veteran did state that his symptoms had made his job difficult and affected his relationship with his wife.  The GAF score was 52.

VA records from October 2009 show ongoing treatment for symptoms of PTSD.  
In November 2009, the symptoms of PTSD were characterized as severe and relentless, which were exacerbated by the Veteran's therapy sessions, as he had become more reckless.  The Veteran stated that a report had been filed against him for aggressive driving that was triggered when he saw a bus filled with people of Asian descent.  He stated that due to the severity of his symptoms and the effect the symptoms had on his ability to drive safely, the Veteran planned to cease working. 

Also in November 2009, the Veteran complained of chronic sleep impairment and hostility towards people of Asian descent, which interfered with his ability to perform his job.  


In January 2010, the Veteran ceased his employment as a truck driver, and in February 2010 the Veteran filed an application seeking compensation for unemployability.

On VA examination in April 2010, the Veteran stated that he maintained relationships with his wife, children, and grandchildren, and a few friends.  He stated that he did engage in some leisurely activities, including rock climbing and hiking, although at the time of the examination, his primary focus was his home renovation work.  The VA examiner found that the Veteran's symptoms of PTSD had remained largely unchanged since the VA examination in 2009, including his mental status.  The GAF score was 52.  The VA examiner stated that with the exception of the aggressive behavior towards people of Asian descent described the Veteran's symptoms would not preclude employment as a truck driver.  

VA records from May to July 2011 show that the Veteran participated in therapy.  The VA mental health-care professional noted that the Veteran was the most dedicated and hardworking subject he had treated and despite therapy and medication, the Veteran still experienced very significant symptoms of PTSD.

In July 2011, the Veteran testified that he had ceased working as a truck-driver due to PTSD.  The Veteran stated that since service his manner of military speech and military demeanor had not changed.

In February 2011, the Social Security Administration awarded the Veteran disability benefits, concluding that the Veteran's posttraumatic stress disorder rendered him unemployable as of January 2010.

VA records from February 2011 to June 2011 show that the Veteran participation in group therapy sessions. 







In April 2012, the Veteran's VA therapist characterized the Veteran's posttraumatic stress disorder as severe and precluding employment, citing that the Veteran's aggressive behavior towards people of Asian descent, fatigue caused by significant sleep impairment, staying awake to avoid nightmares, and re-experiencing the traumatic events of service members who died while serving in the platoon the Veteran commanded.  The VA therapist stated that in 11 years as the Director of the VA's Intensive Outpatient Program/Healing and Recovery Program, the Veteran had some of the most severe PTSD symptomatology he had encountered.  

In September 2012, the Veteran and his VA therapist testified.  The Veteran described symptoms of severe sleep impairment, recurrent nightmares, hypervigilance, and intense dislike of people of Asian descent.  He recounted an incident of road rage, involving people of Asian descent.  He stated that he experienced, but he had no intent because he would not abandon his family.  The VA therapist stated that the Veteran had severe PTSD, despite the Veteran's very hard work to overcome his symptoms, and that the Veteran was still "stuck" emotionally, physically, and temporally in Vietnam.

VA records through September 2013 show that the Veteran participated in ongoing individual and group therapy.

On VA examination in October 2013, the VA examiner concluded that it was more likely than not that the Veteran's posttraumatic stress disorder prevented him from obtaining or following substantial gainful employment.  The VA examiner stated that the Veteran was a professional truck driver, and that the incidents of road rage associated with the arousal symptoms of PTSD prevented the Veteran from working effectively in his profession.



Increased Rating Claim

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.



Posttraumatic stress disorder is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.




The criteria for the next and maximum rating, 100 percent, are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

GAF scores in the range of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores in the range of 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The evidence considered in determining the level of impairment from posttraumatic stress disorder is not restricted to the criteria under the General Rating Formula for Mental Disorder.  Instead, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Analysis

Posttraumatic stress disorder was rated 30 percent before October 1, 2013, and 70 percent since.

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders). 


And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, the Veteran's disability picture more nearly approximates the rating criteria for a 70 percent rating throughout the entirety of the appeal, that is, both before and after October 1, 2013.  



Since the Veteran has filed his claim for service connection, the disability picture has remained essential constant in symptomatology, in the clinical findings, and in the impact on occupational and social function.  

For a rating higher of 70 percent under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, there must be evidence of occupational and social impairment resulting in deficiencies in most areas such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

Throughout the appeal, the Veteran has demonstrated such occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.  With regard to the Veteran's social impairment, the Veteran has reported suicidal ideation, a preference to avoid crowds and public places, a significant social impediment to interacting with people of Asian descent, and related acts of aggression.  He exhibited a depressed and anxious mood and militaristic mannerisms and demeanor, despite the relatively short length of his service (approximately 4 years) and the many years (approximately 45) since his discharge from service.  He persistently re-experienced the deaths of service members who died in Vietnam under his command.  

The Veteran stopped working during the course of the appeal, as his PTSD symptoms prevented him from safely performing his job as a truck driver.  Moreover, the GAF scores, which have remained consistent throughout the appeal (with scores ranging from 48 to 52), are indicative of serious symptomatology.


However, the Veteran's disability picture throughout the appeal is not reflective of total occupational and social impairment.  The Veteran has maintained good relationships with his wife of many years, his children, and his grandchildren.  He also reports having regular contact with the service members who served in his platoon.  The Veteran has also reported engaging in recreational activities, such as hiking, rock climbing, and home remodeling.  In other words, the Veteran's symptoms do not more nearly approximate or equate to total occupational and social impairment due to such symptoms as gross impairment of thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.   Given the evidence of functioning, total occupational and social impairment for the next higher rating is not shown. 

Therefore, a 70 percent schedular rating, but not higher, for posttraumatic stress disorder is warranted throughout the appeal.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedular rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the entire Veteran's psychiatric symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability

A total disability rating based on individual unemployability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more; and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran was born in April 1946 and completed high school prior to serving on active duty from June 1965 to April 1969.  Since service, the Veteran had been employed by a manufacturing plant before the manufacturer relocated overseas, at which time the Veteran underwent training to become a truck driver, in which capacity he was employed until January 2010.  



The Veteran has not worked since January 2010, and he filed an application for a total disability rating based on individual unemployability in February 2010.  The Social Security Administration awarded the Veteran disability benefits due to his posttraumatic stress disorder effective from January 2010.

During the appeal period, the Veteran's service-connected disabilities are posttraumatic stress disorder, rated 70 percent disabling; bilateral hearing loss, rated 20 percent disabling; tinnitus, rated 10 percent disabling; a left arm scar, rated 0 percent disabling; and the residuals of malaria, rated 0 percent disabling.  

Given the 70 percent rating for posttraumatic stress disorder, the percentage criteria are met, then the remaining question is whether the Veteran's service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  Consideration must be given to the Veteran's level of education and employment history.  38 C.F.R. §§ 4.16, 4.19.

As set forth above, the medical opinions regarding the effect of the Veteran's service-connected disabilities, primarily, posttraumatic stress disorder, on his employability consist of the April 2010 VA examiner's medical opinion, the April 2012 medical opinion of the Veteran's VA therapist, the September 2012 testimony of the VA therapist, and the October 2013 VA examiner's medical opinion.

In April 2010, the VA examiner found that the Veteran's aggressive behavior toward people of Asian descent interfered with his employment as a truck driver.  The VA therapist and 2013 VA examiner both concluded that the severity of the Veteran's PTSD symptoms, namely, his aggressive behavior, re-experiencing the traumatic events, and chronic severe sleep impairment, render him unemployable.  

As the medical opinions constitute persuasive evidence in favor of the claim, a total disability rating based on individual unemployability is warranted.






ORDER

An initial rating of 70 percent for posttraumatic stress disorder before October 1, 2013, is granted; the criteria for an initial rating higher than 70 percent for PTSD from October 1, 2013, is denied.

A total disability rating based on individual unemployability is granted.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


